243 F.3d 1293 (11th Cir. 2001)
UNITED STATES of America, Plaintiff-Appellee,v.Loleta ALLEN-BROWN, Defendant-Appellant.
No. 99-13688.
United States Court of Appeals,Eleventh Circuit.
March 9, 2001.March 27, 2001

[Copyrighted Material Omitted]
Appeal from the United States District Court for the Southern District of  Florida. (No. 99-06044-CR-WJZ), William J. Zloch, Chief Judge.
Before EDMONDSON and MARCUS, Circuit Judges, and RESTANI*, Judge.
RESTANI, Judge:


1
Appellant, Loleta Allen-Brown, seeks reversal of her conviction for importing  cocaine and possession with intent to distribute. Allen-Brown alleges that  Batson v. Kentucky, 476 U.S. 79, 106 S.Ct. 1712, 90 L.Ed.2d 69 (1986), does not  apply in this case or that it was applied in an erroneous manner by the trial  court. We hold that the trial court properly inquired into the defense's  utilization of peremptory challenges and that Batson applies to race-based  peremptory challenges made for the purposes of achieving a more diverse jury.

FACTS

2
1.Course of Proceedings and Dispositions in the Court Below.


3
On March 11, 1999, a federal grand jury in the Southern District of Florida  returned a two-count indictment charging appellant Loleta Allen-Brown with  importation of cocaine, in violation of 21 U.S.C.  952(a) (1994) and 18 U.S.C.   2 (Count I), and possession with intent to distribute cocaine, in violation of  21 U.S.C.  841(a)(1) and 18 U.S.C.  2 (Count II). The case proceeded to trial  where a jury returned a verdict finding Allen-Brown guilty as charged.


4
2.Facts Pertaining to the Jury Selection Process.


5
Following initial voir dire of thirteen seated prospective jurors, the  government raised two challenges for cause. Over defense counsel's objection,  the district court excused one of the jurors, who was black, for cause; the  government then exercised a peremptory challenge to excuse the other, who was  white. Jury questionnaires indicate that of the eleven remaining seated jurors,  ten were white. The defense then attempted to remove six white prospective  jurors using peremptory challenges. Uncalled in the venire were ten white and  eight black prospective jurors. At this point, the prosecutor raised a challenge  pursuant to Batson, and the district court requested that defense counsel offer  race-neutral reasons for his peremptory challenges. Defense counsel stated that  he wanted to excuse two jurors because they had served on other juries; another  three jurors because they had indicated in voir dire that they would prefer to  hear the defendant's testimony; and a sixth juror for "no particular reason."  R58 at 53-57.


6
Defense counsel denied that his six peremptory strikes of white jurors was  improperly racially motivated. He stated:


7
Judge, we have predominantly Caucasian and we have no chance. We have the  opportunity for peremptory challenges and that's what we are doing. It is not  based on race but just what we have been presented here.

R58 at 55.1

8
The district court permitted the peremptory challenges as to three of the six  prospective white jurors whom the defense had attempted to strike. Defense  counsel objected, stating:


9
Judge, over the defense objection. Judge, we have predominantly Caucasians and  we have no choice in this matter, Judge.


10
R58 at 59.


11
After new jurors were seated to replace those who had been dismissed, defense  counsel attempted to use peremptory challenges to exclude two of them-an  African- American female (who was employed by the Department of Corrections) and  a white male, Robert Mei. The prosecutor then requested that the court solicit  race-neutral reasons for defense counsel's exclusion of Juror Mei. Defense  counsel responded:


12
Judge, we have every right to exclude on peremptory challenges individuals  that we don't feel are, or we are not comfortable. I don't think I am required  to give a reason. There is no pattern. I have excluded an African-American.


13
Judge, what this Government is saying is I cannot exclude anybody. That is  what they are saying, and I don't believe I am required to give a reason at  this point.


14
R58 at 73.


15
The court understood defense counsel's comments at the earlier sidebar as a  concession that he was attempting to exclude whites from the jury.


16
You basically in a way have conceded the last time at sidebar that that is  what you were attempting to do and that is inappropriate, to base a peremptory  challenge strictly on race....


17
R58 at 74.

Defense counsel responded:

18
Judge, for the record, I did not indicate I was excluding anybody based on  race. The panel presented before me had one African-American. I had no choice  in excusing anybody. If what the Government is saying is that if I am not  allowed to exclude-if I want to exclude anybody it must be limited to  African-American. And, Judge, I will not give a reason. If Your Honor wants to rule in the Government's favor that is fine, Judge,  over my objection, but I have no choice and at this point. I would challenge  the panel as not being representative of the community.


19
R58 at 74-75.


20
The district court sustained the government's objection to the use of the  peremptory challenge as to Mr. Mei. A replacement juror was called, and trial  commenced without further challenge.

STANDARDS OF REVIEW

21
The application of the equal protection principles enunciated in Batson to the  exclusion of whites from a jury is an issue of constitutional law that is  subject to plenary review. United States v. Gilbert, 130 F.3d 1458, 1461 (11th  Cir.1997), cert. denied, 523 U.S. 1088, 118 S.Ct. 1547, 140 L.Ed.2d 695 (1998)  ("Issues of constitutional law and statutory interpretation are subject to  plenary review.").


22
Courts reviewing the resolution of a Batson challenge give " 'great deference to  a district court's finding as to the existence of a prima facie case.' " Cent.  Ala. Fair Housing Ctr., Inc. v. Lowder Realty Co., 236 F.3d 629, 635-36 (11th Cir.2000) (quoting United States v. Stewart, 65 F.3d 918, 923 (11th Cir.1995),  cert. denied, 516 U.S. 1134, 116 S.Ct. 958, 133 L.Ed.2d 881 (1996)). De novo  review is inappropriate. See Stewart, 65 F.3d at 923 (citing United States v.  Moore, 895 F.2d 484, 486 (8th Cir.1990)). A district court's finding as to why a  juror is excused is an issue of fact, and as such, it will not be disturbed on  appeal "unless it is clearly erroneous or appears to have been guided by  improper principles of law." United States v. Williams, 936 F.2d 1243, 1246  (11th Cir.1991), cert. denied, 503 U.S. 912, 112 S.Ct. 1279, 117 L.Ed.2d 504  (1992).

DISCUSSION

23
Batson holds that "by denying a person participation in jury service on account  of his race, the State unconstitutionally discriminate[s] against the excluded  juror." 476 U.S. at 87, 106 S.Ct. 1712 (citation omitted). Although the  peremptory challenges at issue in Batson were made by a government prosecutor  against African-American jurors, by its terms Batson is not limited to members  of racial minorities. It applies to anyone who is excluded from jury  participation "on account of his race." Id. Since Batson, the Court has  reaffirmed the central meaning of Batson in holding that while "[a]n individual  juror does not have a right to sit on any particular petit jury, ... he or she  does possess the right not to be excluded from one on account of race." Powers  v. Ohio, 499 U.S. 400, 409, 111 S.Ct. 1364, 113 L.Ed.2d 411 (1991). See also  Edmonson v. Leesville Concrete Co., 500 U.S. 614, 618, 111 S.Ct. 2077, 114  L.Ed.2d 660 (1991) ("a prosecutor's race-based peremptory challenge violates the  equal protection rights of those excluded from jury service"). In Georgia v.  McCollum, 505 U.S. 42, 48, 112 S.Ct. 2348, 120 L.Ed.2d 33 (1992), in which a  criminal defendant exercised the challenges at issue, the court stated,  "[D]enying a person participation in jury service on account of his race  unconstitutionally discriminates against the excluded juror." As we stated in  Stewart, 65 F.3d at 923, "A defendant's misuse of the power of the court to deny  a citizen her right to participate on a jury because of race is as reprehensible  as a prosecutor's."


24
The Batson three-step procedure for evaluating an objection to a peremptory  challenge is as follows: (1) the objector must make a prima facie showing that  the peremptory challenge is exercised on the basis of race; (2) the burden then  shifts to the challenger to articulate a race-neutral explanation for striking  the jurors in question; and (3) the trial court must determine whether the  objector has carried its burden of proving purposeful discrimination. See Lowder  Realty, 236 F.3d at 635-36 (citing Batson, 476 U.S. at 96-98, 106 S.Ct. 1712).


25
Plaintiff alleges that there was no prima facie showing of racial  discrimination. "No party challenging the opposing party's use of a peremptory  strike ... is entitled to an explanation for that strike ... unless and until a  prima facie showing of racial discrimination is made." Stewart, 65 F.3d at 925.  In Stewart, citing Batson and its progeny, we reaffirmed that a district court  cannot ignore the prima facie showing requirement, since to do so "would be to  ignore the Supreme Court's repeated descriptions of that requirement as an  integral part of any Batson analysis." Id. See also Lowder Realty, 236 F.3d at  635-36 (" '[T]he establishment of a prima facie case is an absolute precondition  to further inquiry into the motivation behind the challenged strike.' "). We  further quoted Batson's requirement that in order to determine whether a prima  facie case has been established,


26
the trial court should consider all relevant circumstances. For example, a  "pattern" of strikes against black jurors included in the particular venire  might give rise to an inference of discrimination. Similarly, the [party's]  questions and statements during voir dire examination and in exercising his  challenges may support or refute an inference of discriminatory purpose. These  examples are merely illustrative.


27
Id. (quoting Batson, 476 U.S. at 96-97, 106 S.Ct. 1712).


28
Applying the highly deferential standard of review required by our precedent,  see Stewart, 65 F.3d at 923, we find the trial court did not abuse its  discretion in moving to the second step of the Batson analysis. Although in a  vacuum the first six defense challenges might have caused no alarm, the district  court was able to assess all of the circumstances, such as the racial  composition of the pool of remaining potential jurors, the race and ethnicity of  the defendant, and the type of crime charged. Cf. Lowder Realty, 236 F.3d at  636-37 (finding challenge to jurors of particular race, without further  contextual evidence, insufficient to create inference of racial discrimination). The trial judge did not elaborate on the reasons for his suspicion that the  Constitutional rights of the prospective jurors potentially excluded from the  jury on the basis of race were being violated. The totality of the  circumstances, however, was sufficient to allow the district court to conclude  that the first Batson step was met. The "prima facie" requirement of Batson is  not simply a limit on the court's intrusion into counsel's thought processes; it  also compels the trial court to act if it has a reasonable suspicion that  Constitutional rights are being violated in its presence.


29
Assuming arguendo that the trial court erred in its assessment of whether a  prima facie case of discriminatory jury selection was made, appellant is not  entitled to a new trial. The district court found that defense counsel's  statements on their face demonstrated a prohibited racial motive. The trial  court is not permitted to ignore such statements, nor are we.


30
Stewart is no bar to this result. Had the trial court arrived at its factual  conclusion that peremptory strikes were being made on the basis of race, simply  because of insufficient neutral justification as to particular jurors, our  statements in Stewart as to the prima facie requirement would apply. In such a  case an inference is drawn from counsel's explanations of its challenges. The  inference may be incorrect and the Constitutional rights at issue may in  actuality be safe. In this case, however, the trial court found that defendant's  counsel conceded that his goal in striking the white jurors was to achieve a  more racially diverse jury. Appellant apparently draws the same conclusion from  defense counsel's statement that defendant had no chance with a white jury and  that that jury did not reflect the community. See Appellant's Br. at 17. The  district court reasonably concluded from defense counsel's own characterization  of the overall defense plan and its objections to a predominantly white jury  that the Constitutional rights of the jurors were at stake.2 See R58 at 74.


31
This brings us to the final issue of whether race-based peremptory challenges  are permissible, if exercised by a criminal defendant to obtain a racially  diverse jury. The Constitutional right at issue here is the potential juror's  right not to be excluded on the basis of race. As indicated, the rights of  jurors do not depend on which party to the case may assist in violating them. The jurors' rights are grounded in the Equal Protection Clause. See Batson, 476  U.S. at 85-89, 106 S.Ct. 1712. Under Supreme Court jurisprudence, race-based  treatment is subject to strict scrutiny under the Equal Protection Clause.  Adarand Constructors, Inc. v. Pena, 515 U.S. 200, 235-37, 115 S.Ct. 2097, 132  L.Ed.2d 158 (1995) (5-4 decision); Richmond v. J.A. Croson Co., 488 U.S. 469,  493-94, 109 S.Ct. 706, 102 L.Ed.2d 854 (1989) (plurality opinion). The standard  of review under the Equal Protection Clause "is not dependent on the race of  those burdened or benefited by a particular classification." Croson, 488 U.S. at  494, 109 S.Ct. 706 (plurality opinion). The Equal Protection Clause contains a  principle of "consistency" that recognizes that "any individual suffers an  injury when he or she is disadvantaged by the government because of his or her  race, whatever that race may be." Adarand, 515 U.S. at 230, 115 S.Ct. 2097.


32
There is no compelling justification for race-based discrimination here that  satisfies the strict scrutiny standards. Appellant does not claim that the Sixth  Amendment is implicated because a fair cross-section of the community was not  made available for jury selection. Cf. 28 U.S.C.  1861 ("It is the policy of  the United States that all litigants in Federal courts entitled to trial by jury  shall have the right to grand and petit juries selected at random from a fair  cross section of the community...."). Moreover, appellant has no fundamental  federal right to exercise challenges to particular jurors free from judicial  examination. On the contrary, such judicial examination is essential to ensure  the Constitutional rights of persons to be free of exclusion from jury service  based on race. Finally, the number of peremptory challenges allowed is subject  to alteration simply by amending the Federal Rules. See Fed.R.Civ.P. 47;  Fed.R.Crim.P. 24. However important fully peremptory challenges may be to trial  counsel, the right to exercise them is neither immutable nor unconditional. Cf.  McCollum, 505 U.S. at 57, 112 S.Ct. 2348 ("[P]eremptory challenges are not  constitutionally protected fundamental rights; rather, they are but one  state-created means to the constitutional end of an impartial jury and a fair  trial.")


33
Accordingly, we find no error or abuse in the trial court's scrutiny of  defendant's peremptory challenges, nor in its grant of the government's  objections to some of the challenges.

The judgment of the district court is

34
AFFIRMED.



NOTES:


*
  Honorable Jane A. Restani, Judge of the U.S. Court of International Trade,  sitting by designation.


1
  Citations to the record are indicated by an "R" followed immediately by the  docket exhibit number. The number following "at" refers to the page number.


2
  This is not to say the objective of excluding jurors of a particular race in  order to obtain a racially diverse jury is fatal if combined with a non-race  based motivation. See United States v. Tokars, 95 F.3d 1520, 1533 (11th  Cir.1996), cert. denied, 520 U.S. 1151, 117 S.Ct. 1328, 137 L.Ed.2d 489 (1997);  Wallace v. Morrison, 87 F.3d 1271, 1274 (11th Cir.), cert. denied, 519 U.S.  1044, 117 S.Ct. 616, 136 L.Ed.2d 540 (1996). In this case, however, counsel did  not attempt to establish that the jurors would have been challenged for non-race  based motives, as well.